Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 1 of 20 PageID #: 1028



                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                     C.A. No. 19-md-02895-LPS
HYDROCHLORIDE TABLETS)
ANTITRUST LITIGATION



THIS DOCUMENT RELATES TO:

ALL DIRECT PURCHASER ACTIONS                    C.A. No. 19-396-LPS

                                                C.A. No. 19-1460-LPS


                        NOTICE OF SERVICE OF SUBPOENA
                     DIRECTED TO AJANTA PHARMA USA INC.

       PLEASE TAKE NOTICE that the subpoena directed to Ajanta Pharma USA Inc.,

attached as Exhibit A was served in the manner indicated in the accompanying affidavit of

service.

Dated: October 22, 2019              CHIMICLES SCHWARTZ KRINER
                                      & DONALDSON-SMITH LLP

                                        /s/ Tiffany J. Cramer                  _
                                     Robert J. Kriner, Jr. (Del. Bar No. 2546)
                                     Scott M. Tucker (Del. Bar No. 4925)
                                     Tiffany J. Cramer (Del. Bar No. 4998)
                                     Vera G. Belger (Del. Bar No. 5676)
                                     CHIMICLES SCHWARTZ KRINER
                                       & DONALDSON-SMITH LLP
                                     2711 Centerville Road, Suite 201
                                     Wilmington, DE 19808
                                     (302) 656-2500
                                     rjk@chimicles.com
                                     smt@chimicles.com
                                     tjc@chimicles.com
                                     vgb@chimicles.com

                                     Liaison Counsel for Plaintiffs César Castillo,
                                     Inc., KPH Healthcare Services, Inc., a/k/a
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 2 of 20 PageID #: 1029



                                Kinney Drugs, Inc. and the Proposed Direct
                                Purchaser Class
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 3 of 20 PageID #: 1030




                     EXHIBIT A
         Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 4 of 20 PageID #: 1031
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________

              In re Sensipar Antitrust Litigation                             )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-md-02895-LPS
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                      Ajanta Pharma USA Inc.
                      c/o Sailesh K. Patel, Schiff Hardin, 233 South Wacker Drive, Suite 7100, Chicago, IL 60606
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Schedules A and B appended hereto.


 Place:                                                                                 Date and Time:
                                                                                                             11/15/2019 5:00 pm

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/22/2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                      /s/ Tiffany J. Cramer (Del. Bar No. 4998)
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
                                                                        , who issues or requests this subpoena, are:
Tiffany J. Cramer; 2711 Centerville Road, Suite 201, Wilmington, DE 19808; tjc@chimicles.com; 302-656-2500

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 5 of 20 PageID #: 1032
         Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 6 of 20 PageID #: 1033
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 7 of 20 PageID #: 1034



                                         SCHEDULE A

                               REQUESTS FOR PRODUCTION

       1.      Documents, irrespective of date, sufficient to show the first and last dates on

which You sold any Generic Sensipar.

       2.      The complete regulatory file(s) for any Generic Sensipar, including the ANDA(s),

all supplements and amendments to the ANDA(s), any ANDA-related submissions and

correspondence, any Authorized Generic-related submissions and correspondence, all

communications to/from the FDA (including any and all memorializations of oral

communications such as telephone contact reports), and all internal communications related to

any of the foregoing.

       3.      All documents and communications concerning the discontinuation of any ANDA

by You for Generic Sensipar.

       4.      All documents relating to any FDA inquiry or proceeding relating to Sensipar or

Generic Sensipar.

       5.      All documents relating to and/or showing bioequivalence of Generic Sensipar to

Sensipar.

       6.      All documents relating to draft and final forecasts or projections (whether sales

forecasts, manufacturing forecasts, or otherwise) for any Generic Sensipar, including all

assumptions used.

       7.      All documents relating to the strength(s) or weakness(es) of any NPS Patent. By

way of example only, such documents might include emails, memoranda, strategic planning

documents, or meeting minutes that discuss the merits or expected outcome of any Sensipar

Patent Litigation, as well as all relevant non-public documents served on adverse parties in any

Sensipar Patent Litigation.
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 8 of 20 PageID #: 1035



       8.       All documents relating to the progress of Your Generic Sensipar, from

formulation to ANDA submission, efforts made to obtain FDA ANDA approval, scale up,

validation, manufacturing, marketing, communications with potential customers, launch

readiness, and launch. Such documents might include emails, memos, and other documents

relating to the aforementioned, and agendas and minutes of meetings of any product

identification teams/committees, product development teams/committees, or any other teams,

committees, or departments involved in any of the aforementioned activities.

       9.       All documents relating to actual, potential, or suspected competition to Sensipar

from any other Generic Sensipar or Authorized Generic Sensipar.

       10.      All documents relating to any of the following of Defendants’ actions:

             a. obtaining of any NPS Patents and related conduct in the prosecution of the
                underlying patent applications;

             b. listing of any NPS Patents in the FDA’s Orange Book;

             c. institution of any patent infringement litigation based on alleged infringement of
                any NPS Patent;

             d. submission of any citizen petition(s) and/or other petition(s) or correspondence to
                the FDA concerning the therapeutic substitution of Generic Sensipar for Sensipar;

             e. any other action that may have affected the market entry timing of any Generic
                Sensipar.

       11.      Document(s) and/or communication(s) to/from any governmental entity,

including but not limited to the U.S. Senate, the Federal Trade Commission, the Department of

Justice, the Patent and Trademark Office, or the Food and Drug Administration, concerning

Sensipar or Generic Sensipar.

       12.      Documents sufficient to show your organizational structure as it pertains to, and

the personnel responsible for, the research, development, regulatory approval, manufacture,

market analysis, timeframe for generic launch (whether for Generic Sensipar or any other generic

                                                  2
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 9 of 20 PageID #: 1036



drug) by You or any other company, forecasts or analyses of revenues, profits, prices, discounts,

Best Price or Medicaid rebate calculations, commercial launch readiness, sale, and/or marketing

of any Generic Sensipar.

       13.     Documents discussing any litigation pertaining to Sensipar or Generic Sensipar.

By way of example only, such documents might include emails, memos, strategic planning

documents, forecasts, timelines, meeting agendas/minutes discussing the merits or expected

outcome of any patent litigation pertaining to Sensipar or Generic Sensipar.

       14.     Except to the extent in the possession of a Defendant, and provided You consent

in writing to allow such Defendant(s) to produce them to the plaintiffs in this litigation, all

documents You produced, served, filed with the court, or received in any litigation filed against

You by any Defendant, or filed by You against any Defendant, involving claims or defenses

based in whole or in part on any patent allegedly covering Sensipar. For avoidance of doubt,

this request includes all litigation record documents that were either filed in court under seal or

served on (or otherwise made available to) an adverse party, including, but not limited to,

pleadings, discovery requests and responses, motions and responses, privilege and other logs of

withheld documents, production logs, memoranda, briefs, deposition transcripts and exhibits

thereto, affidavits and declarations and exhibits thereto, expert reports and exhibits thereto,

transcripts of proceedings, trial transcripts and exhibits, appeal briefs and exhibits thereto, and all

other documents generated or used by any party or nonparty in any such action. This request

does not include underlying documents productions to the extent not either attached to and/or

explicitly referenced by any of the aforementioned litigation record documents.

       15.     Documents concerning other companies’ actual, potential, or suspected generic

Sensipar or related ANDA(s) or any authorized Generic Sensipar.



                                                  3
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 10 of 20 PageID #: 1037



       16.      All communications between You and any of the Defendants in this litigation, or

any actual or suspected generic Sensipar ANDA filer, regarding Sensipar, Generic Sensipar, or

any litigation or settlement related thereto.

       17.      Documents sufficient to show Your estimates, expectations, or actual costs of

manufacturing Generic Sensipar, including, but not limited to, documents discussing the cost of

equipment, personnel, capital, training, raw materials, and packaging.

      18.       All of Your contracts and/or agreements related to rebates, chargebacks,

discounts, or any other adjustment to price concerning Generic Sensipar.

      19.       Electronic data in a tab-, comma-, or semicolon-delimited ASCII flat text file or

similar electronic format sufficient to identify sales of Generic Sensipar by You during the

Relevant Time Period in transaction-by-transaction format, as follows:

             a. All direct sales/invoice transactions (as well as any discounts or any other price

                adjustments or offsets contained in the transaction data) including the following

                fields: (i) price or dollar amount, (ii) source of the transaction price, (iii) number

                of units sold, (iv) returned or otherwise affected by the transaction, (v) unit of

                measure, (vi) date of transaction, (vii) information sufficient to identify the type

                of transaction (e.g., a sale, a return, a discount, etc.), (viii) NDC, (ix) UPC, (x)

                SKU, (xi) pharmaceutical description, (xii) pharmaceutical form, (xiii)

                pharmaceutical strength, (xiv) package size in extended units per package, (xv)

                customer name, (xvi) customer number, (xvii) customer address, (xviii) customer

                class of trade code and the description of that code (all such customer information

                being provided for both the bill-to customer and the ship-to customer), and (xix)




                                                   4
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 11 of 20 PageID #: 1038



            the customer’s parent company (if the data identify a subsidiary, corporate

            affiliate, division, satellite office, distribution center, warehouse, or the like).

         b. All data relating to chargebacks, rebates, discounts, and other consideration given

            or accrued, including the following fields: (i) each transaction, including the date

            thereof; (ii) the name and address of, and all unique codes or identifiers for, the

            person, firm, corporation, or other business entity whom You paid, or on whose

            behalf You accrued, the chargeback, rebate, discount, and/or other consideration;

            (iii) the name and address of, and all unique codes or identifiers for, the persons,

            firms, corporations, or other business entities that made the purchases in respect

            of which You paid or accrued the chargeback, rebate, discount, or other

            consideration; (iv) the sales, or group of sales, upon which the rebate, discount, or

            other consideration is based, including: (aa) the number of units of the particular

            pharmaceutical sold, by package size, SKU, UPC, NDC, and any and all other

            unique codes or other identifiers for each sale or other transaction; (bb) the bill-to

            customer; (cc) the ship-to customer; (dd) the dates of the sales, or group of sales;

            (ee) the invoice amount in dollars for the sales or group of sales; (ff) the amount

            of the chargeback, rebate, discount, or other consideration paid or accrued; and

            (gg) the contract, agreement, or other basis upon which the chargeback, rebate,

            discount, or other consideration is calculated.

         c. All administrative fee transactions including: (i) fee amount paid, (ii) date of

            payment, (iii) date or date range of sales relating to the fee that was paid, (iv)

            information sufficient to identify the type of administrative fee (if applicable), (v)




                                                5
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 12 of 20 PageID #: 1039



            customer name, (vi) customer number, (vii) customer address, and (viii) customer

            class of trade code and the description of that code;

         d. Any other paid or accrued discounts, rebates, chargebacks, billbacks, unit

            adjustments, price adjustments, shelf-stock price adjustments, returns, third-party

            returns, error corrections, free goods, nominally-priced goods, and all other

            transaction types not reflected in the above (a through c), whether created or

            maintained daily, monthly, quarterly, or at some other periodicity.

         e. The complete documentation for all items above (a through d) including (i)

            lookup tables, (ii) data dictionaries, (iii) lists of fields, (iv) descriptions of

            information contained in those fields (e.g., field lengths, formats, etc.), and (v)

            descriptions of any codes used in any fields (such as class of trade designations,

            etc.), including but not limited to (aa) a separate pharmaceutical list, including

            NDC, SKU, UPC, pharmaceutical description, and package size; (bb) a separate

            table that lists, for each “bill-to customer” and “ship-to customer,” the customer

            number, parent customer number, customer group number, customer identity,

            contact information, address, and class of trade (e.g., SIC code); (cc) a separate

            table listing and defining each transaction code, abbreviation, or other field or

            entry code, and indicating (i) whether quantity values for each transaction type

            should be included in calculating net quantity sold, or should be ignored because

            they do not affect net quantity sold, and (ii) how negative unit and dollar values

            should be treated in calculating net quantities and dollar amounts; (dd) all datasets

            and calculations used (i) to determine accrued rebates and/or chargebacks and/or

            (ii) to periodically reconcile accrued rebates and/or chargebacks with actual



                                                6
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 13 of 20 PageID #: 1040



                rebates and/or chargebacks; (vi) return and/or exchange policies; and (vii)

                payment terms.

             f. With respect to the data produced in response to paragraphs a. through e., above,

                documents, such as a data dictionary or legend, sufficient to (i) define any codes

                or fields contained in the data whose meaning is not obvious; (ii) explain whether

                quantity values for each transaction type should be included in calculating net

                quantity sold, or should be ignored because they do not affect net quantity sold;

                (iii) explain how You determine accrued rebates and/or chargebacks, and how

                You reconciled accrued rebates and/or chargebacks with actual rebates and/or

                chargebacks; and (iv) if necessary, explain how to apportion or allocate rebates

                attributable to purchases of generic Celebrex relative to purchases of other drugs.

       20.      All Documents concerning patients’ ability or willingness to switch from (i)

Sensipar to Generic Sensipar, and (ii) one manufacturer’s Generic Sensipar to another

manufacturer’s Generic Sensipar, including any assessments or analyses of any potential or

actual effect of these switches on Your sales of Generic Sensipar.

       21.      All Documents concerning Your readiness or unreadiness, or ability or inability,

to launch Generic Sensipar “at risk,” including but not limited to the factors considered in

deciding whether to launch “at risk.”

       22.      All Documents concerning the readiness or unreadiness, willingness or

unwillingness, or ability or inability of any pharmaceutical company to develop, formulate, scale

up, process, validate, manufacture, market, and sell Generic Sensipar.




                                                 7
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 14 of 20 PageID #: 1041



       23.     Documents sufficient to show Your understanding of any other company’s actual

or expected/suspected Generic Sensipar products (including ANDA(s) thereof) or any authorized

generic of Sensipar, including information concerning any potential entry dates.

       24.     All Documents concerning the sale of Sensipar or any generic version thereof in

the United States, including but not limited to information, analyses, studies, projections,

forecasts, investigations, or reports concerning the actual, potential, expected, or projected sales

of such products or revenues, profits, prices, discounts, Best Price or Medicaid rebate

calculations, concerning such products.

       25.     All documents You produce or have produced to any other party in this litigation.

       26.     All contracts, draft contracts, notes, memoranda, analysis thereof, with Amgen in

settlement of the Sensipar litigation, whether or not executed by the parties.

       27.     All analyses, including projections of revenue or lost revenue, from the

“acceleration” clause in Your Settlement Agreement with Amgen.




                                                  8
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 15 of 20 PageID #: 1042



                                         SCHEDULE B

                           DEFINITIONS AND INSTRUCTIONS

       A.      “Document” means, and is equal in scope to, the usage of this term in Fed. R. Civ.

P. 34(a). A draft or non-identical copy is a separate document within the meaning of this term.

       B.      “Sensipar” means all pharmaceutical products that were or are labeled, marketed,

or sold under the trademark or brand name “Sensipar” (or any variant thereof), regardless of the

dosage form, dosage strength, or package size, including, but not limited to, the pharmaceutical

products approved by the Food and Drug Administration (“FDA”) under NDA New Drug

Application (“NDA”) No. N021688 (the “Sensipar NDA”).

       C.      “Generic Sensipar” means any product that is (or is sought to be) AB-rated by

the FDA to brand Sensipar, including, but not limited to, the product(s) covered by the following

Abbreviated New Drug Applications (“ANDA”):

                ANDA No.                        Applicant

                A203422                  Mylan Pharmaceuticals Inc.

                A204377                  Watson Laboratories Inc., an Indirect
                                         Wholly-Owned Subsidiary of Teva
                                         Pharmaceuticals USA, Inc.
                A206125                  Aurobindo Pharma Ltd.

                A207008                  Sun Pharmaceutical Industries Ltd.

                A208915                  Cipla Ltd.

                A209226                  Strides Pharma Global PTE Ltd.

                A210207                  Piramal Healthcare UK Ltd.

                A210548                  Lupin Ltd.

                A210570                  Alkem Laboratories Ltd.



                                                9
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 16 of 20 PageID #: 1043



For purposes of the above Requests for Production, the term “Generic Sensipar” also includes

any Authorized Generic Sensipar.

       D.      “Authorized Generic Sensipar” means any cinacalcet hydrochloride tablets

product other than brand Sensipar marketed (or to be marketed) under the Sensipar NDA.

       E.      “Defendant” or “Defendants” means any one or all of the following companies:

               a. “Amgen” means Amgen Inc. and includes parents, subsidiaries, affiliates,

                  predecessors, and successors and any employee, officer, or other agent

                  thereof.

               b. “Watson” means Watson Laboratories Inc., an indirect wholly-owned

                  Subsidiary of Teva Pharmaceuticals USA, Inc., all parents, subsidiaries,

                  affiliates, predecessors, and successors thereof, and any employee, officer, or

                  other agent of any of the foregoing, and includes Actavis Pharma, Inc.

               c. “Teva” means Teva Pharmaceuticals USA, Inc., all parents, subsidiaries,

                  affiliates, predecessors, and successors thereof, and any employee, officer, or

                  other agent of any of the foregoing.

       F.      “The NPS Patents” means collectively U.S. Patent Nos. 6,211,244 (the ’244

Patent); 6,001,884 (the ’884 Patent); 6,031,003 (the ’003 Patent); 6,313,146 (the ’146 Patent);

6,011,068 (the ’068 Patent); 7,829,595 (the ’595 Patent); and 9,375,405 (the ’405 Patent).

       G.       “Sensipar Patent Litigation” means any patent infringement litigation and/or

 inter partes review proceeding that concerns any one, some, or all of the NPS Patents, including

 but not limited to Amgen Inc. v. Apotex, 1:16-cv-00926 (D. Del.); Amgen Inc. v. Micro Labs,

 1:16-cv-00854; Amgen Inc. v. Amneal Pharms. LLC, 16-cv-853 (D. Del. 2016); Amgen Inc. v.

 Cipla, 16-cv-880 (D. Del.);or. 19-cv-00044 (D. Del.); Amgen Inc. v. Ajanta, 16-cv-899 (D.



                                                10
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 17 of 20 PageID #: 1044



 Del.); Amgen Inc. v. Amneal Pharm. LLC, 16-cv-853 (D. Del.); Amgen Inc. v Dr. Reddy’s, 16-

 cv-900 (D. Del.); Amgen Inc. v. Torrent, 17-cv-1844 (D. Del.); Amgen Inc. v. Watson, 16-cv-

 855 (D. Del.); Amgen Inc. v. Watson, 17-cv-1807 (D. Del.); Amgen Inc. v. Barr, 17-cv-1808 (D.

 Del.); Amgen Inc. v. Teva, 17-cv-1809 (D. Del.); Amgen Inc. v. Breckenridge, 16-cv-927 (D.

 Del.); Amgen Inc. v. Hetero, 16-cv-928 (D. Del.); Amgen Inc. v. Sun Pharmaceuticals, 16-cv-

 882 (D. Del.); Amgen Inc. v. Strides, 16-cv-881 (D. Del.); Amgen, Inc. v. Aurobindo Pharma

 Ltd. et al., 16-cv-853 (D. Del.); Amgen, Inc. v. Macleods, 17-cv-817 (D. Del.); Amgen, Inc. v.

 Lupin , 17-cv-816 (D. Del.); Amgen, Inc. v. Alkem, 17-cv-815 (D. Del.); Amgen, Inc. v. Emcure,

 18-cv-1393 (D. Del.).

        H.     “And/or” shall be construed inclusively so as to bring within the scope of the

subjects of examination the broadest range of information sought.


        I.     “Related” or “relating” to should be read as if followed by the phrase “in whole or

part.


        J.     Unless responsive information exists which pre-dates the relevant time period, the

 relevant time period applicable to the above Requests for Production is January 1, 2015 to the

 present.

        K.     “Settlement Agreement” means the agreements between a generic manufacturer

 to settle the NPS litigation; collectively “Settlement Agreements” means one or more the

 following:

               a. “Amgen-Cipla Agreement” means the agreement between Amgen and Cipla

                  to settle the Amgen v. Cipla (16-cv-880 (D. Del.) or 19-cv-00044 (D. Del.))

                  litigation.



                                               11
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 18 of 20 PageID #: 1045



            b. “Amgen-Ajanta Agreement” means the agreement between Amgen and

               Ajanta to settle the Amgen Inc. v. Ajanta (16-cv-899 (D. Del.)) litigation.

            c. “Amgen-Mylan Agreement” means the agreement between Amgen and Mylan

               to settle the Amgen Inc. v. Mylan (17-cv-113 (D. Del.)) litigation.

            d. “Amgen-Amneal Agreement” means the agreement between Amgen and

               Amneal to settle the Amgen Inc. v. Amneal Pharm. LLC (16-cv-853 (D. Del.

               2016)) litigation.

            e. “Amgen-Dr. Reddy’s Agreement” means the agreement between Amgen and

               Dr. Reddy’s to settle the Amgen Inc. v. Dr. Reddy’s (16-cv-900 (D. Del.))

               litigation.

            f. “Amgen-Torrent Agreement” means the agreement between Amgen and

               Torrent settle the Amgen Inc. v. Torrent (17-cv-1844 (D. Del.)) litigation.

            g. “Amgen-Watson/Actavis/Barr/Teva Agreement” means the agreement

               between Amgen and Watson/Actavis/Barr/Teva to settle the litigation between

               Amgen and those companies, including but not limited to Case Nos. 16-cv-

               855 (D. Del.), 17-cv-1807 (D. Del.), 17-cv-1808 (D. Del.), and 17-cv-1809

               (D. Del.).

            h. “Amgen-Breckenridge Agreement” the agreement between Amgen and

               Breckenridge to settle the Amgen Inc. v. Breckenridge (16-cv-927 (D. Del.))

               litigation.

            i. “Amgen-Hetero Agreement” means the agreement between Amgen and Dr.

               Hetero to settle the Amgen Inc. v. Hetero (16-cv-928 (D. Del.)) litigation.




                                            12
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 19 of 20 PageID #: 1046



              j. “Amgen-Sun Agreement” agreement means the agreement between Amgen

                  and Sun Pharmaceuticals to settle the Amgen Inc. v. Sun Pharmaceuticals (16-

                  cv-882 (D. Del.)) litigation.

              k. “Amgen-Strides Agreement” means the agreement between Amgen and Dr.

                  Reddy’s to settle the Amgen Inc. v. Strides (16-cv-881 (D. Del.)) litigation.

              l. “Amgen-Aurobindo Agreement” means the agreement between Amgen and

                  Aurobindo to settle the Amgen, Inc. v. Aurobindo Pharma Ltd. et al. (16-cv-

                  853 (D. Del.)) litigation.

              m. “Amgen-Macleods Agreements” means the agreement between Amgen and

                  Macleods to settle the litigation Amgen, Inc. v. Macleods (17-cv-817 (D.

                  Del.)) litigation.

              n. “Amgen-Lupin Agreements” means the agreement between Amgen and Lupin

                  to settle the litigation Amgen, Inc. v. Lupin (17-cv-816 (D. Del.) litigation.

              o. “Amgen-Alkem Agreements” means the agreement between Amgen and

                  Alkem to settle the litigation Amgen, Inc. v. Alkem (17-cv-815 (D. Del.)

                  litigation.

              p. “Amgen-Emcure Agreements” means the agreement between Amgen and

                  Emcure to settle the litigation Amgen, Inc. v. Emcure (18-cv-1393 (D. Del.))

                  litigation.

       L.     A “Most Favored Nation” clause means any contract provision in which Amgen

 agreed to give any Generic Sensipar manufacturer the best terms it made or would make

 available to any other Generic Sensipar manufacturer.




                                                  13
Case 1:19-md-02895-LPS Document 57 Filed 10/22/19 Page 20 of 20 PageID #: 1047



       M.        “Acceleration clause,” means any clause in any Agreement between Amgen and

 a Generic Sensipar manufacturer providing that the Generic Sensipar manufacturer’s entry into

 the market for Generic Sensipar would be advanced to an earlier date in the event that another

 Generic Sensipar manufacturer were to enter the market.

       N.      “You” or “Your” means the party that was served with this subpoena, and their

 parents, subsidiaries, affiliates, and divisions; their predecessor and successor entities; and any

 of the foregoing entities’ former or present officers, directors, owners, partners, employees,

 attorneys, agents, representatives, and all other persons occupying similar positions or

 performing similar functions or acting or purporting to act on their behalf




                                                 14
